To vacate an order allowing the filing of new affidavits, nunc jpro tunc, in place of defective ones filed under the statute pro*495viding for filing transcripts of justices’ judgments with the ■county clerk.
Granted August 1, 1890.
Held, (1) that where the required affidavit in such case is •defective, the Circuit Court has no power to allow sufficient ones to be filed nunc pro tunc; (2) that the authority of the attorney who appears in the Justice Court extends no further than the proceeding before the jusice; (3) that the affidavits required to be filed with the justice may be made by any duly authorized attorney who may swear to his authority in said affidavit; ■(4) that where the affidavit filed with the justice fails to .show that any costs are due, the county clerk has no authority to enter such costs as a part of the judgment docketed in his ■office; (5) that where eleven days intervene between the making of the affidavit for the transcript and the filing of such transcript with the county clerk, another affidavit of the amount due is necessary to authorize such filing, and (6) that the •official character of a notary in another State, before whom the .affidavit of amount due is sworn to, must be certified as required by How. Stat., Sec. 7448.